Citation Nr: 1231703	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  11-23 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a back disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a head injury.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

As explained below, the Board has reopened all of the Veteran's claims.  The merits of the claims for entitlement to service connection for residuals of a back disability, entitlement to service connection for residuals of a head injury, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for a bilateral foot disability are remanded to the RO via the Appeals Management Center in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for residuals of a head injury and residuals of a back injury were denied by a November 1963 rating decision.  The Veteran did not perfect an appeal of that rating decision, and it is final.

2.  A March 1967 rating decision continued the denial of entitlement to service connection for residuals of a back injury.  The Veteran did not perfect an appeal of that rating decision, and it is final.

3.  A March 2008 rating decision denied service connection for bilateral hearing loss and a bilateral foot disability.  The Veteran did not perfect an appeal of that rating decision, and it is final.

4.  Evidence associated with the claims file since the unappealed November 1963, March 1967, and March 2008 rating decisions raises a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for residuals of a back injury, residuals of a head injury, bilateral hearing loss, and a bilateral foot disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's March 1967 rating decision, and the Veteran's claim for service connection for residuals of a back injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been submitted since the RO's November 1963 rating decision, and the Veteran's claim for service connection for residuals of a head injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been submitted since the RO's March 2008 rating decision, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has been submitted since the RO's March 2008 rating decision, and the Veteran's claim for service connection for a bilateral foot disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied with in the present case, the Board is not precluded from adjudicating the issues involving the Veteran's claims to reopen the issues of entitlement to service connection for residuals of a back injury, residuals of a head injury, bilateral hearing loss, and a bilateral foot disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting the claims to reopen.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claims for entitlement to service connection for residuals of a back injury, residuals of a head injury, bilateral hearing loss, and a bilateral foot disability.

In a November 1963 rating decision, the RO denied service connection for residuals of a back injury and residuals of a head injury based on a finding that the evidence did not show that the Veteran had a back disability or a head disability on VA examination.  The Veteran did not perfect an appeal of the November 1963 rating decision, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2011).  In a March 1967 rating decision, the RO continued the denial of the Veteran's claim for entitlement to service connection for a back disorder because there was no evidence of a back disability at that time.  The Veteran did not perfect an appeal of that rating decision, and it is final based on the evidence then of record.  Id.

In a March 2008 rating decision, the RO denied service connection for bilateral hearing loss and a bilateral foot disability because the evidence did not show that the Veteran had bilateral hearing loss or a bilateral foot disability at that time.  The Veteran did not perfect an appeal of that rating decision, and it is final based on the evidence then of record.  Id.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the November 1963 rating decision is the last final disallowance with regard to the Veteran's claim for entitlement to service connection for residuals of a head injury; the March 1967 rating decision is the last final disallowance with regard to the Veteran's claim for entitlement to service connection for residuals of a back injury; and the March 2008 rating decision is the last final disallowance with regard to the claims for entitlement to service connection for bilateral hearing loss and a bilateral foot disability, the Board must review all of the evidence submitted since those actions to determine whether the Veteran's claims for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In an August 2009 rating decision, the RO reopened the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a bilateral foot disability, but denied service connection on the merits.  In that same rating decision, the RO declined to reopen the Veteran's claims for entitlement to service connection for residuals of a back disability and entitlement to service connection for residuals of a head injury based on a finding that the Veteran did not submit new and material evidence.  In October 2009, the Veteran filed a notice of disagreement.  In August 2011, the RO issued a statement of the case which continued the decisions made by the August 2009 rating decision.  In August 2011, the Veteran perfected his appeal.

The RO determined that new and material evidence was presented to reopen the claims of entitlement to service connection for bilateral hearing loss and a bilateral foot disability.  The RO also found that new and material evidence was not submitted to reopen the claims of entitlement to service connection for residuals of a head injury and residuals of a back injury.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

Comparing the evidence received since the RO's November 1963, March 1967, and March 2008 rating decisions to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issues of entitlement to service connection for residuals of a head injury, entitlement to service connection for residuals of a back injury, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for a bilateral foot disability.  The pertinent newly submitted evidence includes private medical treatment records and VA examination reports which reflect diagnoses of previous barotrauma (eardrums), mild age-related atrophy, and microvascular ischemic change with regard to the head; lumbar spine strain and mild change of spondylosis with regard to the back; bilateral feet plantar fasciitis and mild degenerative changes of the intertarsal joints of the feet; as well as audiometric evidence of bilateral hearing loss in accordance with VA regulations.  See 38 C.F.R. § 3.385 (2011).  The Veteran's claims for service connection were denied in November 1963, March 1967, and March 2008 because the evidence of record did not demonstrate diagnoses of a head disability, a back disability, bilateral hearing loss, or a bilateral foot disability.  The newly submitted evidence shows that the Veteran does have a currently diagnosed head disability, back disability, bilateral foot disability, and bilateral hearing loss.  

The private treatment records and VA examination reports are new evidence, because they were not of record at the time of the November 1963, March 1967, and March 2008 rating decisions.  The evidence is material because it shows that the Veteran has a currently diagnosed head disability, back disability, bilateral foot disability, and bilateral hearing loss, which were the bases for the RO's original denial of his claims in November 1963, March 1967, and March 2008, respectively.  Thus, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.

Accordingly, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The claims for entitlement to service connection for a residuals of a head injury, residuals of a back injury, a bilateral foot disability, and bilateral hearing loss are reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for residuals of a head injury is reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for residuals of a back disability is reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral foot disability is reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened; the claim is granted to this extent only.


REMAND

I.  Back Disorder and Head Disorder

With respect to the merits of the Veteran's claims for entitlement to service connection for residuals of a back injury and entitlement to service connection for residuals of a head injury, remand is required for adjudication on the merits, in order to avoid prejudice to the Veteran.  Bernard, 4 Vet. App. at 394 (holding that where RO has not considered the reopened claim on a direct basis, the Board must consider whether there would be prejudice to the veteran if it proceeded to adjudicate the merits of the claim).  Accordingly, in order to afford the Veteran the opportunity to make additional argument and submit any additional evidence, remand is required.

In addition, although the Veteran underwent VA examinations in July 2009 and February 2011 which addressed the etiology of the Veteran's claimed back and head disabilities, review of the examination reports reflect that they are inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Specifically, although the VA examiners concluded that the Veteran's back and head disabilities were not related to his documented inservice symptoms, the examiners did not provide sufficient rationale for the opinions provided and did not consider the Veteran's lay statements as to the continuity of his symptoms since service discharge.  Accordingly, the Veteran should be provided with new VA examinations which adequately addresses whether his current back and head disorders are related to his military service.  

II.  Bilateral Hearing Loss and Bilateral Foot Disorder

With regard to the Veteran's claims for entitlement to service connection for bilateral hearing loss and a bilateral foot disorder, the Board concludes that the Veteran's claims must be remanded for VA examination addressing the etiology of those disabilities.  The Veteran underwent VA examinations pertaining to his bilateral hearing loss in May 2009 and October 2010, and a VA opinion addressing the etiology of the bilateral hearing loss was provided in July 2011.  While the July 2011 VA opinion indicates that the Veteran's bilateral hearing loss is not related to his active duty service, including any reported inservice noise exposure, the VA examiner failed to consider the Veteran's lay statements of record which indicate a continuity of symptomatology since service discharge.  Specifically, during his May 2009 VA examination, the Veteran stated that he had hearing loss beginning in 1962 (which is his last year in active duty service) and that his hearing loss has gradually worsened since that time.  Thus, the Board finds the July 2011 VA opinion to be inadequate.  Barr, 21 Vet. App. at 311; see also Colvin, 1 Vet. App. at 175.  Accordingly, the Veteran must be provided with a new VA examination which adequately addresses the etiology of his bilateral hearing loss.

Similarly, VA opinions provided in July 2009 and February 2011 address the etiology of the Veteran's bilateral foot disorder and opine that the Veteran's bilateral foot disorder was not related to service.  However, the Board finds these opinions to be inadequate as well.  The July 2009 VA examiner provided no rationale for the opinion that the Veteran's current bilateral foot disorder is not related to his inservice foot symptoms, noting only that there was no specific diagnosis for the Veteran's foot pain in his service treatment records.  The February 2011 VA examiner merely stated that the Veteran's claims file "does not support such a claim."  Thus, as neither the July 2009 VA examiner nor the February 2011 VA examiner provided supporting rationale or explanation for their opinions, the Board does not find those opinions to be adequate.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion); see Barr, 21 Vet. App. at 311; see also Colvin, 1 Vet. App. at 175.  

As the Board finds the VA examinations provided with regard to the Veteran's claims for entitlement to service connection for bilateral hearing loss and a bilateral foot disability to be inadequate, the Veteran's claims are remanded for new VA examinations which sufficiently address the etiology of the claimed disorders.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with new VA examinations to determine the etiology of his current back disorder, head disorder, bilateral hearing loss, and bilateral foot disability.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's service treatment records, post-service medical records, and all lay statements regarding the onset and continuity of his symptoms, the VA examiner must provide opinions as to whether the Veteran's current back disability, head disability, bilateral hearing loss, and bilateral foot disability are related to his active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If either of the reports are deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all appropriate development, the RO must adjudicate the issues of entitlement to service connection for residuals of a back injury and entitlement to service connection for residuals of a head injury and must readjudicate the issues of entitlement to service connection for bilateral hearing loss and a bilateral foot disability.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

5.  THE APPELLANT'S APPEAL IS ADVANCED ON THE DOCKET.  This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


